EXAMINER'S AMENDMENT
Notice of New Examiner
It is noted that the instant application has been transferred to a new examiner. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 and 11-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the substrate made of a Si-based ceramic or SiC fiber-reinforced SiC matrix composite with the top layer as claimed was not turned up in a search of the prior art. 
As set forth within the remarks submitted by Applicant on 24 November 2020, the previously applied prior art failed to set forth each and every claimed limitation. In particular, the prior art failed to set forth that particles include a solid solution as is required within independent claim 6. Therefore, the previously applied prior art rejections have been withdrawn. 
It is also noted that a Decision to Grant a Patent was issued in the corresponding Japanese Patent Application 2016574809 and a Decision to Grant a European Patent was issued in the corresponding European Patent Application 16749235.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784